DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 28, 2022 has been entered.
 
Response to Amendment
Claims 23-42 are pending in the application. Claims 23-25, 30-32, 37, and 39 are currently amended. Claims 1-22 have been canceled. No new claims are currently added. 

Response to Arguments
With regard to Applicant’s remarks dated May 31, 2022:
Applicant’s arguments have been fully addressed in the Advisory action dated 07/01/2022 and are not repeated for brevity.
As to any arguments not specifically addressed, they are the same as those discussed above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23-42 are rejected under 35 U.S.C. 103 as being unpatentable over Borthakur (US 2015/0324215 A1) in view of Cross et al. (US Patent 10,320,626 B1).
As to claim 23, Borthakur teaches a computer-implemented method, comprising:
discovering a first application component being executed at a first premise [enterprise-based network] external to a cloud computing environment [multi-tenant network] [user requesting migration of an application by selecting the application via the interface] (par. [0114], Fig. 7);
receiving a data set, wherein the data set is collected from at least the first application component [dependency information 155, resource monitoring metrics 160] (par. [0023], [0024], [0029]);
detecting a relationship between the first application component and a second application component being executed at the first premise [identifying dependencies of the selected application that are run on other VMs] (par. [0115], Fig. 7), wherein the detecting is based on analysis of the data set [dependency information 155 and resource monitoring metrics 160] collected from at least the first application component, wherein the data set indicates a dependency between the first and second application components (par. [0029]); and
causing a migration of the first and second application components from the first premise to the cloud computing environment, wherein the migration is initiated based at least in part on the detected relationship (par. [0118], step 710 in Fig. 7).
While Borthakur teaches that the application migration service 140a and 140b is a software application running on the operating system of a server computer within the compute service environment 100 and the client private network 170 (par. [0026]), Borthakur fails to teach that the data set is received from an agent running on a host executing the first application component.
Cross is directed to application discovery and dependency mapping (abstract). In particular, Cross teaches an agent running on a host and collecting data about events occurring at the host in order to determine a dependency between application running on different servers (col. 6 lines 7-44).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system of Borthakur by having the data received from an agent running on a host executing the first application component in order to better assist in modifying or maintaining an application ecosystem (col. 6 lines 29-44 in Cross).

As to claim 24, Borthakur in view of Cross teaches that the agent is configured to collect data about events occurring on the host (col. 16 lines 6-39 in Cross).

As to claim 25, Borthakur in view of Cross teaches that the data set indicates an identifier of a first process associated with the first application component and a connection between the first process and a second process associated with the second application component, including a destination port used by the connection (col. 8 lines 20-32 in Cross).

As to claim 26, Borthakur teaches that the first premise comprises a premise of a different cloud computing environment (par. [0025]).

As to claim 27, Borthakur teaches that the first application component includes a portion of a particular tier of a multi-tier web application, and wherein the second application component includes a portion of another tier of the multi-tier web application (par. [0093], [0136]).

As to claim 28, Borthakur teaches causing a visualization of the first and second application components to be presented via a programmatic interface (par. [0027], Fig. 1).

As to claim 29, Borthakur teaches obtaining input via a graphical user interface, indicating one or more resources of the cloud computing environment to which the first application component is to be migrated (par. [0027], [0036]); and
initiating migration of the first application component to the one or more resources in response to said obtaining (par. [0114]).

As to claim 30, Borthakur in view of Cross teaches a system, comprising:
one or more computing devices (Fig. 1 in Borthakur);
wherein the one or more computing devices include instructions that upon execution on or across the one or more computing devices (par. [0139] in Borthakur) cause the one or more computing devices to perform the method steps as discussed with respect to claim 1 above.

As to claims 31-36, Borthakur in view of Cross teaches all the elements as discussed per corresponding method claims 24-29 above.

As to claim 37, Borthakur in view of Cross teaches one or more non-transitory computer-readable storage media storing program instructions (par. [0137], [0139] in Borthakur) that when executed on or across one or more processors cause the one or more processors to perform the operations as discussed per claim 1 above.

As to claims 38-42, Borthakur in view of Cross teaches all the elements as discussed per corresponding method claims 24-28 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLEG SURVILLO whose telephone number is (571)272-9691. The examiner can normally be reached 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OLEG SURVILLO/Primary Examiner, Art Unit 2442